DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-39 are pending and under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

Specifically, pp. 4, 5, 8, and 9 (Specification filed Jun. 1, 2021); as well as claims 1 and 38, contain a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined.  These portions of the disclosure are not intended to represent an exhaustive search of the application.  Applicant is required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.  The specification and sequence listing must be amended to bring it into sequence compliance.  For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules.  The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jun. 2, 2021 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “is” should be added following the term “analogue” in line one section (a) and following the term “chloride” in line one of section (c) of claim 1 for consistency and clarity.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The word “at” following the term “present” in line 4 of claim 23 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.
Claims 24 is objected to because of the following informalities:  The word “at” following the term “sodium chloride is present” in line 4 of claim 24 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.
Claims 25 is objected to because of the following informalities:  The word “at” following the term “sodium chloride is present” in line 4 of claim 25 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.
Claims 26 is objected to because of the following informalities:  The word “at” following the term “sodium chloride is present” in line 4 of claim 26 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.
Claims 27 is objected to because of the following informalities:  The word “at” following the term “sodium chloride is present” in line 5 of claim 27 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.
Claims 28 is objected to because of the following informalities:  The word “at” following the term “sodium chloride is present” in line 5 of claim 28 should be replaced with “as” for consistency and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 34- 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 5 is rejected because, as written, it assumes the presence of maleic acid in the formulation. However, the formulation of claim one does not comprise maleic acid. As such, the formulation requiring maleic acid lacks antecedent basis. In addition, the formulation of claim 1 does not require the addition of succinic acid. As such, it is unclear if the succinic acid is to be added to a composition comprising maleic acid, or if the succinic acid added does not form impurities that are indicated as impurities in combination with maleic acid in the degradation profile. 
	Claim 34 is rejected because the term “severe hypoglycemia” in claim 34 is a relative term which renders the claim indefinite. The term “severe hypoglycemia” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear how severe hypoglycemia is to be differentiated from both acute hypoglycemia. 
	Claim 34 is rejected because it lacks the closed group language (for example “the group consisting of”) required of a proper Markush Group. The phrase “including but not limited to” indicates an open group. As such, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim.  
	Claims 35 depends from claim 34, and is rejected also.
	Claim 36 is rejected because the term “severe hypoglycemia” in claim 36 is a relative term which renders the claim indefinite. The term “severe hypoglycemia” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear how severe hypoglycemia is to be differentiated from diabetic, acute insulin-induced, reactive, or drug-induced hypoglycemia.
	Claim 36 is rejected as an improper Markush group because, though it comprises language indicating a closed group (consisting of), it also comprises the phrase “but not limited to”. As such, there is a contradiction in the claim language, and one of ordinary skill would not be able to determine the metes and bounds of the claim as written. 
	The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over RIBER, WO 2014/016300 A1, Jan. 30, 2014, on IDS dated Jun. 2, 2021, in view of ; SIGMA ALDRICH.pdf, https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/protein-biology/protein-concentrationand-buffer-exchange/salt-selection-and-buffer-preparation, Pub: 2018; Important Biological Buffers.pdf, http://staff.ustc.edu.cn/~liuyz/methods/buffer.htm, Pub: 2016; and NEMA and LUDWIG, Parenteral Medications, Fourth Edition, Pub: 2019.
Broadest reasonable interpretation: All terms are being given their plain meaning. The functional limitations of claims 2-5 and 15-16, are being interpreted to be characteristics and properties attributable to the structural limitations of claim 1; namely the components of the formulations of claim 1 and their interactions. Said another way: all functional limitations should be covered by the process of claim 38, wherein the components of the formulation fall within the ranges of the liquid pharmaceutical formulation of claim 1, as outlined in tables 2, 3, and 4 of the instant application.  
Regarding claims 1- 4, 6- 12, 14-16, 18- 32, and 38- 39 RIBER teaches: ready-to-use-aqueous liquid formulations comprising at least 50% water w/w; including formulations for subcutaneous injection, and for use in devices (p.2, lines 3-9; p. 25, line 20- p. 27, line 11; p. 27, line 10; ¶ spanning pp.9- 10; p. 30, lines 12-19) comprising; 
	the glucagon analog of claim 1 [(Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLEST-OH {compound 21, SEQ ID NO:22}) (pg. 19, line 20; pg. 22, line 20; p. 53, line 18, claim 7; p. 54, claim 8, line 30; claim 29; p. 48, Table 2)] in concentrations of 0.01- 25 mg/ mL; greater than 0.01mg/ml; and 1 mg/ml to about 5 mg/ml (pg. 25, lines 20 -23); 
	use of sterile combinations of buffers including, TRIS, acetate, citrate, and succinate buffers, and liquid formulations intended to have stability at 5°C for three years (p. 10, lines 5 and 8; p. 26, lines 21- 29; p. 32, lines 14- 26);
	sodium chloride between 1 mg/ml - 150 mg/ml (50 mM = 2.95 mg/ml; 600 mM = 35.1 mg/ml) (par. spanning pp. 27- 28); 
	formulations having pH between 2.0 and 10; specifically identifying pH of 5.6, 5.7, 5.8, 5.9, 6.0, 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 7.0, etc., wherein the composition may be at least 2 pH points from the isoelectric point of the analog (p. 25, line 20- p. 27, line 11; p. 26, line 15); and
	m-cresol in concentrations between 0.1 mg/ml and 30 mg/ml (p. 27, lines 8-9).  
Regarding claims 5, 13, and 17, RIBER does not require addition of succinic acid or maleic acid; an ionization stabilizing excipient selected from hydrochloric acid, nitric acid, sulfuric acid or a combination thereof; or a reducing agent. 
Regarding claims 31 and 32, RIBER teaches parenteral administration, by subcutaneous, intramuscular, intraperitoneal or intravenous injection by means of a syringe, suitably a pen-like syringe. Alternatively, parenteral administration can take place by means of an infusion pump, e.g. in the form of a device or system borne by a subject or patient and comprising a reservoir containing a liquid composition of the invention and an infusion pump for delivery/administration of the composition to the subject or patient, or in the form of a corresponding miniaturized device suitable for implantation within the body of the subject or patient. (p. 30, lines 12- 19).
Regarding claims 33- 37, RIBER recites a method of treating a disease or condition in a subject in need thereof, comprising administering a therapeutically effective amount of a compound or pharmaceutically acceptable salt or solvate thereof according to any one of claims 1-46 (claim 29 recites Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLEST-OH), or a pharmaceutical composition comprising a compound, or a pharmaceutically acceptable salt or solvate thereof, according to any one of claims 1-46 and a pharmaceutically acceptable carrier., to the subject, wherein the disease is selected from the group consisting of hypoglycemia, acute hypoglycemia, chronic hypoglycemia, type 2 diabetes, impaired glucose tolerance, type 1 diabetes, obesity, coronary heart disease, atherosclerosis, hypertension, dyslipidemia, hepatic steatosis, β-blocker poisoning, insulinoma, and Von Gierkes disease, wherein the disease or condition is hypoglycemia, wherein the hypoglycemia is selected from the group consisting of: diabetic hypoglycemia, acute insulin-induced hypoglycemia, non-diabetic hypoglycemia, reactive hypoglycemia, fasting hypoglycemia, drug-induced hypoglycemia, alcohol-induced hypoglycemia, gastric bypass-induced hypoglycemia, and hypoglycemia occurring during pregnancy. (claims 50- 54).
	RIBER does not specifically teach the specific mM concentration ranges for the for Tris, acetate, or citrate.
	SIGMA ALDRICH_2018 teaches starting buffer concentrations between 20- 50mM (See website excerpt in examiner generated pdf)
	Important Biological Buffers identifies ACES, MES, acetate, citrate, and succinate buffers as having buffering ranges within optimal protein stability at physiological tonicity in protein formulations intended for subcutaneously administered protein therapeutics. (pH 5.5- 7.0), as taught by NEMA and LUDWIG, (whole document, specifically p.200, Col. 2).
	Therefore, at the time of filing, it would have been obvious to one having ordinary skill in the art that the concentrations and ranges falling within the scope of instant claims 1 (e.g., greater than 0.01 mg/ml protein compound having the amino acid sequence Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLEST-OH, 50 mM Tris, or 20 mM citrate) and 38 (m-cresol 0.1 mg/ml and 30 mg/ml) would be encompassed by the disclosure of RIBER. It would be routine optimization to determine the optimal buffer concentrations and pH, which would be expected to result in sterile, stable, aqueous, liquid formulations comprising the compound consisting of the amino acid sequence Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLEST-OH for human administration. 
	One of ordinary skill would expect that optimizing liquid formulations for stability, in view of an ideal pH (as taught by NEMA and LUDWIG), with buffers and concentrations known to those in the art (as taught by both SIGMA ALDRICH and Important Biological Buffers) would produce stable liquid formulations, suitable for subcutaneous administration by various known injection devices, to humans. 
	In addition, one having ordinary skill would expect to be able to apply the optimized formulations to the methods of treatment disclosed and claimed by RIBER at the time of filing. Further, one of ordinary skill in the art would have been motivated by the disclosure of RIBER to reach these optimized results in efforts to develop more stable formulations suited for extended storage and subcutaneous administration by device to regulate blood sugar or for emergency treatment of hypoglycemia. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1- 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,442,847 (‘847) in view of SIGMA ALDRICH.pdf, https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/protein-biology/protein-concentrationand-buffer-exchange/salt-selection-and-buffer-preparation, Pub: 2018; Important Biological Buffers.pdf, http://staff.ustc.edu.cn/~liuyz/methods/ buffer.htm, Pub: 2016; and NEMA and LUDWIG, Parenteral Medications, Fourth Edition, Pub: 2019.  
Independent claim 1, from which claims 2- 39 depend, is an obvious variant of the ‘847 claims. 
	Regarding claim 1, claim 2 of ‘847 recites A pharmaceutical composition comprising a compound (Hy-HSQGTFTSDYSKYLD-Aib-ARAEEFVKWLESTOH), or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.
	As such, the compositions of instant claim 1 are obvious variants of ‘847 a priori, as they fall within the scope of the patented invention of claim 2 of ‘847. Further, SIGMA ALDRICH, Important Biological Buffers, and Nema and Ludwig establish that all the claimed limitations (buffer concentrations, types, and pH) are commonplace in the art and obvious to those of ordinary skill.  
	Claims 2- 39 depend from claim 1 and are rejected also.  
Conclusion

Summary of Claims: Claims 1- 39 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658